DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  “wherein a flow direction of the airflow through the vane-axial flow fan perpendicular” should be changed to -- wherein a flow direction of the airflow through the vane axial flow fan is perpendicular--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Heating element in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearse (US 4679411) in view of Bushnell (WO 2014109970) and Kay (US 4018266) and Robinson (US 6101829).
Regarding claim 1,
Referring to Fig. 1, Pearse teaches a package air conditioning unit 10, comprising: a housing 20; a condenser portion 24 including a condenser 44a disposed in the housing (see col 4, lines 44-45); an evaporator portion 22 disposed in the housing including: an evaporator 28a (see col 4, lines 42-43) in fluid communication with the condenser (see col 4, lines 12-17); a centrifugal blower 30 rotatable about a fan (blower) axis (not labeled) to power airflow from a conditioned space 14, across the evaporator 28a and back toward the conditioned space 14 (see col 4, lines 56-61); and wherein a flow direction of the airflow through the centrifugal blower 30 is perpendicular to a flow direction of the airflow through the evaporator 28a (e.g. as represented by the arrows of annotated Fig. 1, below). 

    PNG
    media_image1.png
    330
    764
    media_image1.png
    Greyscale


Pearse does not teach that centrifugal blower 30 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (see par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Please note that the airflow direction through the vane-axial flow fan of Pearse as modified by Bushnell would be in a downward direction through the outlet 18. 
Pearse does not teach a heating element disposed downstream of the vane-axial flow fan to heat the airflow when the package air conditioning unit is operating in a heating mode. 
Referring to at least Fig. 1, Kay, directed to an air conditioning unit comprising a package cabinet, teaches a heating element 87 which is used to condition a portion of return air (see col 7, lines 11-12) and is capable of heating an airflow when the package cabinet is operating in a heating mode.
Kay further teaches that heating element 87 is specifically disposed downstream of a flow fan 41 (e.g. wherein the heating element is disposed in contact with air being circulated by the flow fan 41, see col 7, lines 13-16) for most efficient heating of the airflow (see col 7, lines 11-17). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Kay with the motivation of optionally conditioning a portion of a return air and locating the heating element, relative to the flow fan, at a location to obtain the most efficient heating of the airflow. 
Pearse does not teach wherein the housing includes at least two alternate housing outlets through which the airflow may be selectably directed toward the conditioned space, one of the at least two housing outlets connected to a supply duct, and an unused housing outlet of the at least two housing outlets is closed; wherein a flow direction of the airflow through a first outlet of the at least two housing outlets is parallel to the flow direction of the airflow through the vane-axial flow fan; and wherein a flow direction of the airflow through a second outlet of the at least two housing outlets is perpendicular to the flow direction of the airflow through the vane-axial fan.
Robinson, directed to a package air conditioning unit 10, teaches wherein a housing 12 includes at least two alternate housing outlets 18, 24 through which an airflow may be selectably directed toward a conditioned space (see Figs. 3-4; see col 3, lines 50-64; col 4, lines 9-20), one of the at least two housing outlets connected to a supply duct (see annotated Figs. 3-4, below), and an unused housing outlet of the at least two housing outlets is closed (e.g. via covers 21, 28, see Figs. 3-4). 

    PNG
    media_image2.png
    871
    760
    media_image2.png
    Greyscale

Robinson teaches that the use of two housing outlets, located ninety degrees from the other, allows a single air conditioning unit to be utilized for multiple orientations and applications to allow efficient cool air delivery to a space to be cooled (see col 2, lines 4-10). Further, installation efficiency is increased by always having an air conditioning apparatus with the proper air outlet orientation (see col 2, lines 10-14). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Robinson with the motivation of: 
allowing the single air conditioning unit of Pearse to be utilized for multiple orientations and applications to allow efficient cool air delivery to a space to be cooled (see Robinson col 2, lines 4-10); or 
increasing installation efficiency by always having an air conditioning apparatus with a proper air outlet orientation (see Robinson col 2, lines 10-14). 
Please note that as the first and second housing outlets 18, 24 of Robinson are located ninety degrees from the other (e.g. at adjacent connecting corners); one of ordinary skill in the art, therefore, would likely locate the modified housing outlet as shown in annotated Fig. 1 (see below). 

    PNG
    media_image3.png
    511
    901
    media_image3.png
    Greyscale

As such, as Pearse as modified by Robinson above teaches wherein a flow direction of the airflow through a first outlet 18 of the at least two housing outlets is parallel to the flow direction of the airflow through the vane-axial flow fan of Pearse as modified by Bushnell (e.g. in a downward direction through outlet 18); and wherein a flow direction of the airflow through a second outlet of the at least two housing outlets (e.g. the modified housing outlet) is perpendicular (e.g. in a left-ward direction) to the flow direction of the airflow through the vane-axial fan (e.g. as the airflow through the vane-axial fan of Pearse as modified by Bushnell is in a downward direction).
Regarding claim 2,
Pearse as modified above teaches wherein the vane-axial flow fan is positioned downstream of the evaporator 28a.
Regarding claim 4,
Pearse as modified above teaches wherein the at least two alternate housing outlets are selectably operably connectible to a supply duct extending therefrom to direct the airflow from the vane axial flow fan to the conditioned space (see Robinson, annotated Figs. 3-4 above).
Regarding claim 5,
Pearse as modified above teaches wherein the vane-axial flow fan includes: a shrouded fan rotor 24 including: a plurality of fan blades 28 extending from a rotor hub and rotatable about the fan axis 26; and a fan shroud 32 extending circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades; and a stator assembly 72 located downstream of the fan rotor, relative to the airflow direction 16 through the vane-axial flow fan, the stator assembly including a plurality of stator vanes 74 extending between a stator hub and a stator shroud (see Bushnell annotated Fig. 1).

    PNG
    media_image4.png
    627
    774
    media_image4.png
    Greyscale

Regarding claim 6,
Referring to Fig. 1, Pearse teaches a cooling and/or heating system comprising: a package air conditioning unit 10 configured to operate in at least one of a heating mode and a cooling mode (see col 4, lines 40-45. 
The remaining subject matter of claim 6 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Regarding claims 7, 11-12,
The subject matter of claims 7, 11-12 are directed towards essentially the same subject matter as claims 2, 4-5 and has been addressed in the rejection of claims 2, 4-5.
Regarding claim 9,
Pearse as modified above teaches wherein the two alternate housing outlets are located downstream of the heating element.
Regarding claim 10,
Pearse as modified above teaches wherein the heating element is one of a gas- fired heat exchanger, electric resistance heaters or a hot water coil (see Kay, col 15, lines 56-60). 
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. Amended claim 1 recites the flow direction of the airflow relative to the first and second outlets. Applicant argues that Kang teaches changing the orientation of the fan. However, one of ordinary skill in the art would recognize that Kang teaches first and second outlets at corners of a unit, and using the fan/blower of Bushnell in the system of Pearse would not necessitate changing the orientation of the fan when modified by Kang. In other words, Kang teaches both A) first and second outlets, and  B) changing the orientation of the fan but modifying Pearse by Kang would not necessarily comprise modifying Pearse to include the second teaching of Kang. 
Nonetheless, Applicant’s arguments with respect to claim(s) 1 in view of Kang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozaki teaches the use of a dual-outlet duct. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763